Citation Nr: 1428237	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 26, 2000 for the increased 70 percent evaluation for schizophrenia.

(The issue of whether there was clear and unmistakable error (CUE) in the November 1990 Board decision is addressed in a separate decision under docket number 14-13 057.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1973 to August 1973 and from June 1974 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  In an April 2007 decision, the Board denied the Veteran's claim for an effective date earlier than April 26, 2000, for the assignment of a 70 percent disability rating for the Veteran's service-connected schizophrenia.

2.  In an October 2008 decision, the United States Court of Appeals for Veterans Claims (CAVC) affirmed the Board's April 2007 decision. 


CONCLUSION OF LAW

The Veteran's appeal for an effective date prior to April 26, 2000 for the assignment of a 70 percent evaluation for schizophrenia must be dismissed.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II.  The Merits of the Claim

The Veteran contends that he is entitled to an effective date prior to August 26, 2000, for the assignment of a 70 percent disability rating for the Veteran's service-connected schizophrenia.

By way of background, the Veteran's disability rating for his service-connected schizophrenia was reduced to a noncompensable rating in September 1989.  A November 1990 Board decision upheld the reduction.  In April 2000, the Veteran filed an informal claim for an increased rating.  The development of this claim eventuated in a disability rating of 70 percent, effective April 26, 2000, the date VA received the Veteran's informal claim.  

The Veteran appealed the effective date to CAVC.  The Veteran's representative submitted VA hospitalization records from February and March 1987 to supplement the record on appeal.  Thereafter, the Veteran's representative and VA filed a joint motion for remand (JMR) in which they agreed that the Board had to determine whether the Veteran's hospitalization records constituted informal claims for an increased rating.  

In its April 2007 decision, the Board found that the hospitalization records were not associated with the Veteran's claims file at the time of the Board's November 1990 decision and that the records constituted an informal claim for an increased rating.  However, the Board found that the hospitalization records did not reflect a worsening of the Veteran's schizophrenic symptomatology to such a degree as to warrant an effective date earlier than April 26, 2000 for the Veteran's 70 percent disability rating.  

In an October 2008 decision, CAVC affirmed the Board's April 2007 decision.  CAVC noted that "[a]t this point, the appellant can only challenge the November 1990 Board decision on the basis of CUE, if he feels that the hospitalization records from February and March 1987 clearly indicate a different rating decision.  These records were constructively before the Board because they were under the Secretary's control and would reasonably be expected to be part of the record before the Board.  See Bell v. Derwinski, 2 Vet.App. 611,613 (1992).  Such a claim is not before the Court, however, and must be presented first before the Board.  See Jarrell v. Nicholson, 20 Vet.App. 326, 332 (2006)(en banc)."

Also in October 2008, the Veteran submitted a letter and stated: "I ... disagree with the 1990 decision, because there was evidence of being treated in the Battle Creek Hospital V.A. Medical center for my service-connected disability, which was not submitted into my claim at the time of the Board's decision, even though it was in the Secretary's hands when the Board gave a 0% rat[ing].  I would like the Board to reconsider their decision."  

In November 2008, the Veteran's representative submitted the following: "This Veteran is requesting a reopening of his claim which was lost on appeal.  Although the last paragraph of page four of 10-2-2008 Appeal to the U.S. Court of Appeals for Veterans Claims ... stated that [the Veteran] can only challenge ... the November 1990 Board decision on the basis of CUE, they would have to show that the hospitalization records from February and March 1987 clearly indicate a different rating.  Veteran is attempting to track down his paperwork now."  

In December 2008, the Board denied the Veteran's October 2008 motion for reconsideration.  Also in December 2008, the Veteran submitted copies of a discharge summary for the Veteran's February to March 1987 hospitalization, a July 1987 VA examination, and a September 1987 RO rating decision worksheet.  

In January 2009, the Veteran contacted the RO and indicated that he filed a Notice of Disagreement about two months before and that his claim was for an earlier effective date for his schizophrenia rating, not an increased rating claim. 

In May 2009, the RO sent the Veteran a VCAA letter and indicated that it was working on the Veteran's claim for schizophrenia, earlier effective date and unemployability.  The RO then readjudicated the Veteran's claim for entitlement to an earlier effective date for the assignment of a 70 percent disability rating for schizophrenia. 

However, the Veteran's November 2008 claim, which resulted in this appeal to the Board, was a free-standing claim requesting an earlier effective date for the assignment of a 70 percent disability rating for his schizophrenia.  The Court has expressly held that such a free-standing claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Court therefore held that VA has no authority to adjudicate a free-standing earlier effective date claim in an attempt to overcome the finality of a prior decision.  Id. at 299.

The only way the Veteran could attempt to overcome the finality of a prior decision by the RO or the Board in this case, in an attempt to obtain an earlier effective date, is to request revision of a final decision by collateral attack on the basis of CUE.  
38 C.F.R. § 3.105(a).  CUE in a prior denial is an exception to finality.  As indicated on the first page of this opinion, the Veteran's CUE claim is addressed in a separate opinion.  Accordingly, as the October 2008 CAVC decision addressing the issue of entitlement to an earlier effective date for the assignment of a 70 percent disability rating for schizophrenia is final, and because the Board may not review a free-standing claim of entitlement to an earlier effective date, the Veteran's appeal herein for an earlier effective date must be dismissed.  Rudd, supra; 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111 (West 2002).

ORDER

The issue of entitlement to an effective date earlier than April 26, 2000, for the assignment of a 70 percent disability rating for the Veteran's service-connected schizophrenia, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


